Case 2:95-cv-76322-PDB-EAS ECF No. 78, PageID.913 Filed 11/25/20 Page 1 of 9




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

MCKEON PRODUCTS, INC.,

            Plaintiff,                           Case No. 95-cv-76322

v.                                               Paul D. Borman
                                                 United States District Judge
HONEYWELL SAFETY PRODUCTS
USA, INC., successor-in-interest to              Elizabeth A. Stafford
HOWARD S. LEIGHT AND                             United States Magistrate Judge
ASSOCIATES, INC.

          Defendant.
__________________________/

    OPINION AND ORDER: (1) ADOPTING MAGISTRATE JUDGE
         STAFFORD’S MAY 23, 2019 AMENDED REPORT AND
               RECOMMENDATION (ECF NO. 68);
    (2) OVERRULING DEFENDANT’S OBJECTIONS (ECF NO. 70);
 (3) DENYING DEFENDANT’S RENEWED MOTION FOR LEAVE TO
     FILE DECLARATION OF KORRIE LARKIN IN SUPPORT OF
                  OBJECTIONS (ECF NO. 71);
 and (4) GRANTING PLAINTIFF’S MOTION TO REOPEN CASE AND
ENFORCE THE COURT’S 1997 FINAL JUDGMENT AND PERMANENT
                CONSENT ORDER (ECF NO. 32)

      This action involves Plaintiff McKeon Products Inc.’s (“McKeon”) effort to

reopen this case to enforce the Court’s February 11, 1997 Final Judgment and

Permanent Consent Order Against Honeywell Safety Products USA, Inc., successor-

in-interest to Howard S. Leight & Associates, Inc. (ECF No. 32). On May 23, 2019,

Magistrate Judge Elizabeth A. Stafford issued an Amended Report and

Recommendation to grant McKeon’s motion to reopen this case to enforce the final
Case 2:95-cv-76322-PDB-EAS ECF No. 78, PageID.914 Filed 11/25/20 Page 2 of 9




judgment and consent order, and to order Defendant Honeywell Safety Products

USA, Inc., as successor-in-interest to Howard S. Leight and Associates, Inc.

(“Honeywell”), to cease selling Max and Max-Lite earplugs through the retail

market, including the online retail market, as required by the permanent injunction.

(ECF No. 68, Amended Report and Recommendation.)

      Defendant Honeywell filed Objections to the Magistrate Judge’s Amended

Report and Recommendation that are presently before this Court. (ECF No. 70,

Honeywell’s Objections to the May 23, 2019 Amended Report and

Recommendation.) Honeywell argues that the Magistrate Judge, although finding

the Consent Order not ambiguous, impermissibly considered extrinsic evidence and

failed to conduct an evidentiary hearing. Honeywell further argues that because

McKeon failed to enforce the Consent Order against the sale of Max earplugs by

retail mass merchandisers, including online retail mass merchandisers, for ten or

more years, it is barred by the doctrine of laches from now enforcing the Consent

Order. McKeon responded to those Objections (ECF No. 74, Plaintiff’s Response),

and Honeywell filed a reply brief in support of its Objections (ECF No. 75,

Defendant’s Reply). Also before the Court is Defendant Honeywell’s Renewed

Motion for Leave to File Supplemental Declaration of Korrie Larkin (ECF No. 71),



                                         2
Case 2:95-cv-76322-PDB-EAS ECF No. 78, PageID.915 Filed 11/25/20 Page 3 of 9




to which Plaintiff McKeon has responded in opposition (ECF No. 72), and to which

Honeywell has replied (ECF No. 73).

      Having conducted a de novo review of the portions of the Magistrate Judge’s

Amended Report and Recommendation to which the Objections were filed by

Defendant, as well as Plaintiff McKeon’s Motion to Reopen Case and Enforce the

Court’s Final Judgment and Consent Order, the Court rejects Defendant’s

Objections (ECF No. 70), adopts Magistrate Judge Stafford’s Amended Report and

Recommendation (ECF No. 68), denies Defendant Honeywell’s Renewed Motion

for Leave to File Supplemental Declaration of Korrie Larkin (ECF No. 71), and now

grants Plaintiff McKeon’s Motion to Reopen Case and Enforce the Court’s 1997

Final Judgment and Permanent Consent Order against Defendant Honeywell,

successor-in-interest to Howard S. Leight & Associates, Inc. (ECF No. 32.)

                            I.     BACKGROUND

      Plaintiff McKeon has sold its soft earplugs under the name “MACK’S” since

the 1960’s. (ECF No. 32, Pl.’s Mot. to Reopen Case, PgID 11.) Defendant

Honeywell’s predecessor, Howard S. Leight & Associates, Inc. (“Howard Leight”),

began selling its own line of earplugs under the trademark “MAX” in 1986. (Id.)

McKeon sued Howard Leight in 1995, and in 1996 moved for a preliminary

injunction, alleging that Howard Leight’s sales of earplugs under the registered

                                        3
Case 2:95-cv-76322-PDB-EAS ECF No. 78, PageID.916 Filed 11/25/20 Page 4 of 9




“MAX” and “MAX-LITE” trademarks violated the Lanham Act, the Michigan

Consumer Protection Act, and Michigan common law. (ECF Nos. 1, 8, 10.) The

parties settled in 1997, and memorialized their agreement in a Final Judgment and

Permanent Consent Order Against Howard S. Leight & Associates, Inc., dated

February 11, 1997. (ECF No. 32-2, Consent Order.) It is undisputed that Defendant

Honeywell is a successor-in-interest to Howard S. Leight & Associates, Inc. and thus

bound by the terms of the Consent Order.

      On March 21, 2018, Plaintiff McKeon filed its Motion to Reopen Case and

Enforce the Court’s Final Judgment and Permanent Consent Order. (ECF No. 32.)

McKeon argues that Defendant Honeywell is violating the Consent Order by selling

Max and Max-Lite earplugs through the online retail market. McKeon’s motion was

fully briefed by the parties (ECF Nos. 40, 44), and referred to Magistrate Judge

Elizabeth Stafford for a report and recommendation. (ECF No. 52.) The Magistrate

Judge issued her Report and Recommendation on November 13, 2018. (ECF No.

58.) On May 22, 2019, this Court vacated the Magistrate Judge’s Report and

Recommendation, denied as moot Defendant Honeywell’s Objections and its

Motion for Leave to File Supplemental Declaration of Korrie Larkin, and

recommitted the matter to the Magistrate Judge for clarification and a revised report

and recommendation. (ECF No. 67.) Magistrate Judge Stafford issued an Amended

                                         4
Case 2:95-cv-76322-PDB-EAS ECF No. 78, PageID.917 Filed 11/25/20 Page 5 of 9




Report and Recommendation on May 23, 2019. (ECF No. 68.) Now before the Court

are   Defendant    Honeywell’s     Objections    to   the   Amended     Report    and

Recommendation, McKeon’s response in opposition to those Objections, and

Honeywell’s reply in support. (ECF Nos. 70, 74, 75.)

      On November 27, 2019, the Court referred this matter to facilitative mediation

(ECF No. 77); the matter did not resolve. Accordingly, the Court now addresses the

Magistrate Judge’s Amended Report and Recommendation, to which Defendant

Honeywell filed Objections, as well as Honeywell’s Renewed Motion to File

Supplemental Declaration of Korrie Larkin.

                          II.    STANDARD OF REVIEW

      Pursuant to Federal Rule of Civil Procedure 72(b) and 28 U.S.C. § 636(b)(1),

the Court conducts a de novo review of the portions of the magistrate judge’s Report

and Recommendation to which a party has filed “specific written objections” in a

timely manner. Lyons v. Comm’r of Soc. Sec., 351 F. Supp. 2d 659, 661 (E.D. Mich.

2004). A district court “may accept, reject, or modify, in whole or in part, the

findings or recommendations made by the magistrate judge.” Id. Only those

objections that are specific are entitled to a de novo review under the statute. Mira

v. Marshall, 806 F.2d 636, 637 (6th Cir. 1986). “The parties have the duty to pinpoint

those portions of the magistrate’s report that the district court must specially

                                          5
Case 2:95-cv-76322-PDB-EAS ECF No. 78, PageID.918 Filed 11/25/20 Page 6 of 9




consider.” Id. (internal quotation marks omitted). A general objection, or one that

merely restates arguments previously presented, does not sufficiently identify

alleged errors on the part of the magistrate judge. An “objection” that does nothing

more than disagree with a magistrate judge’s determination “without explaining the

source of the error” is not a valid objection. Howard v. Sec’y of Health and Human

Servs., 932 F.2d 505, 509 (6th Cir. 1991).

      When interpreting a consent decree as written, the Court must focus solely on

the language of the consent decree itself. The Sixth Circuit has explained that:

      The Supreme Court has noted that “consent decrees bear some of the
      earmarks of judgments entered after litigation” and that “[a]t the same
      time, because their terms are arrived at through mutual agreement of
      the parties, consent decrees also closely resemble contracts.” Local No.
      93, Int'l Ass'n of Firefighters v. City of Cleveland, 478 U.S. 501, 519,
      106 S.Ct. 3063, 92 L.Ed.2d 405 (1986). It is this resemblance to
      contracts that requires that the scope of a consent decree “be discerned
      within its four corners, and not by reference to what might satisfy the
      purposes of one of the parties to” the consent decree. United States v.
      Armour & Co., 402 U.S. 673, 682, 91 S.Ct. 1752, 29 L.Ed.2d 256
      (1971). Therefore, while Navistar’s argument that the parties’ original
      intent was to permanently reduce Navistar’s retiree healthcare costs
      might be relevant in a motion to modify the consent decree, the
      interpretation of the consent decree as written should focus only within
      the four corners of the consent decree.

Shy v. Navistar Int’l Corp., 701 F.3d 523, 530 (6th Cir. 2012) (emphasis added).

Only “[i]f the language of the decree is ambiguous [may] the court’s interpretation

[] depart from the four corners.” Dotson v. HUD, 731 F.2d 313, 318 (6th Cir. 1984).

                                         6
Case 2:95-cv-76322-PDB-EAS ECF No. 78, PageID.919 Filed 11/25/20 Page 7 of 9




                                 III.   ANALYSIS

      The Court has conducted a de novo review of the portions of the Magistrate

Judge’s Amended Report and Recommendation to which Defendant Honeywell has

filed specific objections, and reviewed the February 11, 1997 Final Judgement and

Permanent Consent Order, as well as the underlying briefing on Plaintiff McKeon’s

Motion to Reopen Case and Enforce the Court’s Final Judgment and Consent Order.

      The Court concurs with the Magistrate Judge’s Amended Report and

Recommendation, that the four corners of the 1997 Consent Order preclude

Honeywell from selling Max and Max-Lite earplugs in the Retail Market, consisting

of all retail establishments including the Drug and Grocery Market and retail mass

merchandisers. (Amended Report at pp. 13-15, PgID 615-17) (Consent Order, E.

Permanent Injunction, PgID 30-32.)

      This Court will enforce the 1997 Final Judgment and Permanent Consent

Order.

      This Court rejects Defendant Honeywell’s contention that the doctrine of

laches applies against this motion by Plaintiff McKeon to enforce the 1997 Consent

Order. This Court notes, with approval, the 2020 decision in Cernelle v. Graminex,

L.L.C., 437 F. Supp. 3d 574 (E.D. Mich. 2020), which addressed alleged

appropriation of the plaintiff’s trademarks, that was resolved by a settlement that

                                        7
Case 2:95-cv-76322-PDB-EAS ECF No. 78, PageID.920 Filed 11/25/20 Page 8 of 9




included a permanent injunction, and thereafter the plaintiff’s motion to enforce the

settlement agreement. In Cernelle, the defendants contended, inter alia, that the

court should apply the doctrine of laches and not invoke its inherent power to enforce

the injunction because of the plaintiff’s delay in returning to court to enforce the

settlement agreement. United States District Judge David Lawson rejected the

defendant’s laches argument, and issued an order granting the plaintiff’s motion to

enforce the settlement agreement, stating:

      And in the Sixth Circuit, laches does not foreclose the plaintiff’s right
      to injunctive relief and post-filing damages. Nartron Corp. [v.
      STMicroelectronics, Inc.], 305 F.3d [397,] 412 [(6th Cir. 2002)] (citing
      Kellogg Co. v. Exxon Corp., 209 F.3d 562, 568 (6th Cir. 2000)).
Cernelle, 437 F. Supp. 3d at 603. The instant case also involves trademark issues

resolved through a consent order, and thereafter a motion to enforce a settlement

agreement. (See Consent Order ¶¶ A, E.8., PgID 29, 31; ECF No. 32.) The Court

agrees with Judge Lawson’s reasoning, and concludes that the doctrine of laches

does not apply to bar Plaintiff McKeon’s request for injunctive relief.

      Finally, Defendant Honeywell’s Renewed Motion for Leave to File

Supplemental Declaration of Korrie Larkin (ECF No. 71) is denied.




                                          8
Case 2:95-cv-76322-PDB-EAS ECF No. 78, PageID.921 Filed 11/25/20 Page 9 of 9




                               IV.   CONCLUSION

      For the reasons stated above, the Court hereby: (1) OVERRULES Defendant

Honeywell’s Objections to the Magistrate Judge’s Amended Report and

Recommendation (ECF No. 70); (2) ADOPTS the Amended Report and

Recommendation of Magistrate Judge Elizabeth Stafford (ECF No. 68); (3) DENIES

Defendant Honeywell’s Renewed Motion for Leave to File Supplemental

Declaration of Korrie Larkin (ECF No. 71); (4) GRANTS Plaintiff McKeon’s

Motion to Reopen Case and Enforce the Court’s Final Judgment and Permanent

Consent Order of February 11, 1997 (ECF No. 32); and (5) ORDERS, as required

by the February 11, 1997 Final Judgment and Permanent Consent Order, that

Defendant Honeywell, successor-in-interest to Howard S. Leight & Associates, Inc.,

cease selling Max and Max-Lite earplugs to and through the Retail Market,

consisting of all retail establishments including the Drug and Grocery Market,

sporting goods stores, and retail mass merchandisers, including online retail mass

merchandisers such as Amazon.com and Walmart.com.



IT IS SO ORDERED.

Dated: November 25, 2020                    s/Paul D. Borman
                                            Paul D. Borman
                                            United States District Judge

                                        9
